Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1.	Claims 22-28, 31-33, 35, 37, and 39-46 are all the claims.
2.	Claim 29 is canceled, Claims 22, 25, 30, 36, and 41 are amended, and new Claims 44-46 are added in the Response of 4/19/2021.
3.	Claim 30, 34, 36 and 38 are canceled and Claims 22, 25, 31-32, 35, 37, 39 and 46 are amended by way of Examiner’s Amendment set forth below.
4.	Claims 22-28, 31-33, 35, 37, and 39-46 are all the claims under examination.

Withdrawal of Objections
Specification
5.	The objection to the disclosure because of informalities is withdrawn. 
The objection to the improper use of the term, e.g., herceptin, which is a trade name or a mark used in commerce is withdrawn. Applicants amendment to the specification rectifies the error to include the term to be capitalized and to include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.

Claim Objections
6.	The objection to Claims 36 and 41 because of informalities is withdrawn.  
a) Applicants have amended Claim 36 replace “(b)…is encoding by” with “is encoded by”.  


Withdrawal of Rejections
Claim Rejections - 35 USC § 112, second paragraph
7.	The rejection of Claims 22-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite is moot for the canceled claims and withdrawn for the pending claims.
a) The rejection of the claims for the relative term "high" in claims 22 and 25 in reference to the affinity for the extracellular streptavidin is moot in view of the claim amendments to delete the phrase “high affinity” in the Response of 4/19/2021.
b) The rejection of Claims 22-43 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements is withdrawn.  Applicants reference to therapeutic effective amounts discussed in the specification on p. 30 in the Response of 4/19/2021 is found persuasive in addition to the experimental data showing dosage ranges for the mSA2 CAR T cells when combined with biotinylated TAA-specific antibodies in mediating Raji cell killing (i.e., cytotoxicity; Figure 4C and Figure 6C).
c) The rejection of Claim 22 in lacking antecedent basis for the limitation "the expression vector" in line 10 is withdrawn in view of the amendment to refer to element (i) in the Response of 4/19/2021.

e) The rejection of Claims 22-29 and 31-43 for the recitation “(a) an extracellular high affinity streptavidin” is withdrawn in view of the amendment of Claims 22 and 25 in the Response of 4/19/2021 to enter the sequence structure for the extracellular streptavidin portion of the CAR having binding affinity for biotin.
f) The rejection of Claim 29 for the recitation “mSA2” which is a laboratory name is moot for the canceled claim in the Response of 4/19/2021.

Written Description
8.	The rejection of Claims 22-43 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn. 
	Applicants citation to support in the specification for anti-cancer antibodies with the capability of being biotinylated, the amending of Claims 22 and 25 to recite the extracellular structure for the streptavidin by sequence along with the declaration evidence under 1.132 by Dr. Lohmueller substantiating the use of HER2 and EGFR targeted antibody biotin conjugates with the mSA2 CAR transfected T cells are found persuasive. Those data are from Figures 1 and 2 of record.
Claim Rejections - 35 USC § 102
9.	The rejection of Claim(s) 22-43 under 35 U.S.C. 102(a)(1) as being anticipated by Lohmueller et al. (AACR Annual Meeting, Poster Presentation (April 4, 2017); IDS 11/7/18) is moot for the canceled claims and withdrawn for the pending claims.
	The 1.130(a) Declaration of Dr. Lohmueller filed 4/19/2021 avers his being the only inventor for the instant claimed method invention.

Claim Rejections - 35 USC § 103
10.	The rejection of Claims 22-43 under 35 U.S.C. 103 as being unpatentable over Urbanska et al (IDS 11/7/18) in view Lehtolainen (PTO 892 form) and Lohmueller et al. (PTO 892) and Tamada (IDS 11/7/18) is moot for the canceled claims and withdrawn for the pending claims.
	Applicants comments in the Response of 4/19/2021 and the amendment of the claims to include the sequence for the extracellular streptavidin (SEQ ID NO: 1) in comprising the CAR structure as a whole is found persuasive in overcoming the rejection. The Examiner’s search of SEQ ID NO:1 in protein sequence databases does not identify any other streptavidin proteins having a match to the instant claimed feature of the CAR. The Examiner’s search of the entire CAR structure inclusive of the extraceullar streptavidin sequence and for the sequences of SEQ ID Nos: 11 and 12 in protein sequence databases does not identify any other CAR proteins having a match to the instant claimed CARs. 

EXAMINER’S AMENDMENT
11.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Susan Siegel on May 5, 2021.
The application has been amended as follows: 
Title of Invention
AFFINITY-ENHANCED MONOMERIC STREPTAVIDIN CHIMERIC ANTIGEN RECEPTOR (CAR) 

In the Claims
See the attached claim set wherein Claims 30, 34, 36 and 38 are canceled and Claims 22, 25, 31-32, 35, 37, 39 and 46 are amended. 
Claims 22-28, 31-33, 35, 37, and 39-46 are all the claims for this application.

REASONS FOR ALLOWANCE
12.	The following is an examiner’s statement of reasons for allowance: 
	The instant claimed method for treating a cancer with a combination therapy comprising: (i) a T-cell transfected with a chimeric antigen receptor comprising: (a) a novel extracellular high affinity streptavidin; (b) a hinge domain from CD8; (c) a CD28 transmembrane domain; (d) an intracellular 4-IBB and/or CD28 signaling domain; and (e) an intracellular CD3 zeta signaling domain, wherein (a)-(e) are in N-terminal to C-terminal order and (2) a biotinylated anti-TAA antibody, is found to novel, nonobvious and supported by working experiments in the specification. 
The Examiner’s search of SEQ ID NO:1 in protein sequence databases does not identify any other streptavidin proteins having a match to the instant claimed feature of the CAR. The Examiner’s search of the entire CAR structure inclusive of the extracellular streptavidin sequence and for the protein sequences of SEQ ID Nos: 11 and 12 in protein sequence databases does not identify any other CAR proteins having a match to the instant claimed CARs. The Examiner’s search of the entire CAR structure inclusive of the extracellular streptavidin sequence and for the protein sequences of SEQ ID Nos: 11 and 12 in protein sequence databases does not identify any other CAR proteins having a match to the instant claimed CARs. 
The Examiner’s search of SEQ ID NO: 14 in nucleic acid sequence databases does not identify any other polynucleotides encoding the extracellular monomeric streptavidin (SEQ ID NO: 1) having a match to the instant claimed feature of the CAR.  The Examiner’s search of the nucleic acid sequences of SEQ ID NOS: 20 and 21 encoding the entire CAR structure inclusive of the extracellular streptavidin sequence in nucleic acid sequence databases does not identify any other polynucleotides having a match to the instant claimed CARs. 
Amino acids 1-369 of SEQ ID NO: 11= mSA2-41BBζ CAR from N- to C- leader sequence, msa2, CD8hinge, CD28/4-1BB-TM, CD3zeta (no tag) (See code on p. 41 of specification)
Amino acids 1-371 of SEQ ID NO: 12= mSA2-CD28ζ CAR from N- to C- leader sequence, msa2, CD8hinge, CD28-TM, CD3zeta (no tag) (See code on p. 41 of specification)
	Nucleic acid of SEQ ID NO: 13= signal or leader sequence.
	Nucleic acid of SEQ ID NO: 14= msA2.
	Nucleic acid of SEQ ID NO: 15= CD8 hinge.
	Nucleic acid of SEQ ID NO: 16= CD28 transmembrane.
	Nucleic acid of SEQ ID NO: 17= 4-1BB signaling molecule.
	Nucleic acid of SEQ ID NO: 18= CD28 signaling molecule.
Nucleic acid of SEQ ID NO: 19= CD3 zeta domain.
Nucleic acids of SEQ ID NO: 20= a nucleic acid sequence encoding msa2-CD28ζ CAR.
Nucleic acids of SEQ ID NO: 21= a nucleic acid sequence encoding msa2-41BBζ CAR, codon optimized for expression in humans.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
13.	Claims 22-28, 31-33, 35, 37, and 39-46 are allowed.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNN A. BRISTOL whose telephone number is (571)272-6883.  The examiner can normally be reached on Mon-Fri 9 AM-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu Julie can be reached on 571-272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LYNN A BRISTOL/Primary Examiner, Art Unit 1643